Citation Nr: 0704196	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1. Entitlement to service connection for a low back 
condition, to include degenerative disk disease (DDD) and 
degenerative joint disease (DJD).

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The Board notes that the veteran also perfected an appeal for 
entitlement to an increased evaluation of his skin condition 
and service connection for bilateral hearing loss. The 
veteran subsequently withdrew the appeal in a May 2005 
statement and, therefore, the issues are considered WITHDRAWN 
and not properly before the Board here.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon perfecting his appeal, the veteran requested on his 
April 2005 VA Form 9 "a personal hearing at VARO St. Louis, 
MO with a DRO." The veteran was afforded an informal 
conference with the RO in May 2005 where he again requested a 
hearing. The question was posed "will he withdraw his 
request for a hearing pending a nexus examination on his 
claim for a back condition?" The veteran subsequently 
underwent the VA examination for his back condition, but 
never withdrew his request for a hearing before a DRO.

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704. In this case, the veteran properly 
requested a hearing before a DRO and, although he agreed to 
undergo a VA examination first, he never withdrew his hearing 
request. Accordingly, the veteran should be afforded a 
hearing before the DRO as requested.

The veteran originally initiated his claim for service 
connection for a low back condition on the allegation that he 
injured his back in 1970 carrying ammunition shells and was 
treated in-service for muscle spasms. The veteran was 
afforded a VA examination in June 2005 to ascertain if the 
veteran's current back condition is related to the 1970 
injury. 

Thereafter, the veteran submitted a July 2005 statement 
asserting that during his active duty, he was on jump status 
and completed more than 18 jumps. The veteran's DD-214 
confirms the veteran was a parachutist and earned a 
parachutist badge. Although the veteran was afforded a VA 
spine examination in July 2005, the examiner did not assert 
an opinion whether the veteran's spine conditions could be 
related to his MOS as a parachutist during active duty. The 
pre- and post- service medical records are not dispositive, 
but they are enough to raise the possibility that the claimed 
condition could be related to his in-service parachuting 
jumps, such as to mandate obtaining another opinion. See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

Finally, the RO should also take this opportunity to obtain 
all the veteran's VA treatment records.  At his examination 
in June 2005, the examiner noted that the earliest VA 
treatment records available were dated in January 2004. The 
veteran stated that he had been obtaining VA treatment prior 
to that date.  Also, recent VA medical treatment records from 
May 2005 to the present are needed to bring the file up-to-
date.

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements to 
schedule the veteran for a personal hearing 
at VARO St. Louis, MO with a DRO for the 
issues enumerated above.

2. Obtain the veteran's medical records for 
treatment from the VA Medical Center in St. 
Louis, Missouri prior to January 2004 and 
from May 2005 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3. After obtaining the above records, to 
the extent available, return the veteran's 
claims file to the same examiner who saw 
him in 2005 (Dr. H.).  If that physician is 
not available, the medical center is free 
to assign the case to any available medical 
professional.  If the physician asked to 
provide the opinion feels it is necessary 
to physically examine the veteran, then he 
should be scheduled for an examination.

The assigned physician should provide an 
opinion as to whether it is at least as 
likely as not that any current low back 
disorder is related to the veteran's 
activities as a parachutist in the 
military. The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered, specifically 
that of the June 2005 examiner. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4. The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

